JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Shawn Reece appeals from his convictions for two counts of possession of cocaine in violation of R.C.2929.11(A). Because we conclude that his assignment of error is without merit, we affirm the judgment of the trial court.
In the case numbered B-0303076, Reece was indicted for trafficking in and possession of cocaine. Prior to the resolution of those charges, Reece was arrested on new charges of trafficking in and possession of cocaine in the case numbered B-0309342. In the case numbered B-0303076, Reece sought to suppress the results of a search of his car. Following a hearing, the trial court overruled the motion. Reece subsequently pleaded guilty to two counts of possession of cocaine. The trafficking charges were dismissed. The trial court sentenced Reece to four years in the case numbered B-0303076 and to six months in the case numbered B-0309342, to be served concurrently.
In his sole assignment of error, Reece contends that the trial court erred in denying his motion to suppress. But Reece pleaded guilty and, consequently, waived the right to raise any issues related to the denial of his motion suppress.1
Accordingly, we overrule the assignment of error and affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Gorman and Sundermann, JJ.
1 See State v. Fears (July 14, 2004), 1st Dist. No. C-020697.